IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL S. ZABLOCKI AND MARY             : No. 165 WAL 2017
JANE ZABLOCKI,                           :
                                         :
                  Petitioners            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
JEROME H. BEINING,                       :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.